El Juez Asociado Sr. Wole
emitió la opinión del tribunal.
Doña Teresa Igartúa y del Talle compró á Doña Susana de Jesús una propiedad y estableció demanda de desahucio contra Manuel Pérez, como poseedor en precario para recu-perar cierta propiedad que dice es parte de la compra. Este último alegó en su contestación que había estado en posesión de dicha propiedad por algunos años y que la había adquirido por herencia. Durante el juicio, según se ve del pliego de *278excepciones, se presentaron cuestiones referentes á la pose-sión, herencia é identificación de la finca qne se trata de recu-perar, resolviendo la corte qne' la preponderancia de la evi-dencia estaba á favor del demandado. En la apelación ante esta corte, el caso no fue argumentado, pero el abogado del apelante alega qne Dona Teresa Igartúa ha probado tener la posesión civil y material de la referida finca. Hubo con-tradicción en la .prueba con respecto á la identificación de la propiedad. Por lo que habiéndose dictado sentencia á favor del demandado, debe presumirse que la cuestión, objeto del litigio, ha sido resuelta á su favor, y á falta de alguna circuns-tancia extraordinaria como fraude ó improbabilidad inhe-rente (inherent improbability), esta corte debe aceptar las conclusiones de hecho de la corte inferior en los casos en que dichas conclusiones debían presumirse necesariamente de la sentencia. No se ha demostrado que la finca que el apelante compró sea la misma que posee el apelado. Es cierto que aunque algunos de sus testigos aseguran que esa finca es la de la demandante, ó sea la que es objeto de este procedimiento de desahucio, otros sostienen que el apelado ha estado en posesión de la referida finca constantemente. El apelante no probó que ella ó sus antepasados tuvieran la verdadera pose-sión de la finca que hoy tiene el apelado.
No estamos de acuerdo con el apelante en que el apelado tenga la obligación de presentar prueba documental de su título, porque los puntos litigiosos entre las partes se refieren solamente á la verdadera posesión y á la identificación, es-tando de parte del apelante la obligación de probar estos hechos afirmativamente.
Por estas razones debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos, Hernández, Figueras y MacLeary.